SOMERVILLE, J.
Tbe indictment, in our opinion, was bad, in failing to aver with sufficient clearness tbe ownership of tbe “cotton-bouse,” or “cotton-pen,” alleged to have been set fire to, or burned. — Crim. Code, 1888, § 3781. Each of tbe four counts must be construed to aver only tbe ownership of tbe cotton contained in tbe bouse or pen, and not of tbe structure itself which contained tbe cotton.
The demurrer should have been sustained, and it was error to overrule it.
Tbe judgment will be reversed, and tbe usual order made for bolding tbe defendant in custody until legally discharged.
Reversed and remanded.